Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among MEETME, Inc. (a Delaware corporation), MEETME SUB I, INC., MEETME SUB II, LLC, SKOUT, INC., (a California corporation), and Shareholder Representative Services LLC, as Shareholders’ Representative Dated June 27, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Definitions 2 ARTICLE II THE MERGER 15 The Merger 15 Certificate of Incorporation and Bylaws 15 Officers and Directors 15 Merger Consideration 15 Effect on Capital Stock 18 Paying Agent 21 Closing of Transfer Books; Unclaimed Merger Consideration 21 Escrow of Merger Consideration 21 Withholding 22 Additional Actions 22 Second Merger 22 Adjustment to Merger Consideration to Preserve Intended Tax Treatment of Mergers 23 Carve-out Plan 23 ARTICLE III THE CLOSING 23 The Closing 23 Deliveries 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 26 Organization and Good Standing 26 Capitalization 26 Subsidiaries of the Company 27 Authority and Enforceability 28 No Conflicts; Consents 28 Financial Statements 28 Banking Relationships 29 Accounts Receivable 29 Taxes 30 Compliance with Law; Authorizations 31 Title to Personal Properties 32 Real Property 32 i TABLE OF CONTENTS (cont’d) Page Intellectual Property 32 Absence of Certain Changes or Events 36 Contracts 38 Litigation 39 Employee Benefits 39 Labor and Employment Matters 41 Environmental 43 Insurance 43 Absence of Undisclosed Liabilities 43 Minutes and Stock Records 44 Board Approval 44 Related Party Transactions 44 Brokers 44 Accuracy of Representations and Warranties 44 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUBS 45 Organization and Good Standing 45 Authority and Enforceability 45 No Conflicts; Consents 45 Litigation 45 Merger Consideration 46 Brokers 46 SEC Documents 46 Financial Statements 46 Prior Merger Sub Operations 46 ARTICLE VI COVENANTS 47 Conduct of Business 47 Access; Confidentiality; Publicity 49 Fulfillment of Closing Conditions; Consents; Further Assurances 49 Notification 50 Employee Matters 50 Exclusivity 52 ii TABLE OF CONTENTS (cont’d) Page Resignations 53 Exchange Listing 53 Reporting Obligations 53 Support Agreements 53 Information Statement 53 Indemnification of Company Directors and Officers 53 Employee Payments 54 Merger Consideration 54 Fairness Hearing and Shareholder Matters 54 ARTICLE VII TAX MATTERS 55 Tax Returns for Periods Ending on or Before the Closing Date 55 Tax Returns for Periods Beginning Before and Ending After the Closing Date 55 Amendments to Tax Returns 56 Cooperation on Tax Matters 56 Transfer Taxes 57 Tax-Free Reorganization 57 ARTICLE VIII CONDITIONS TO CLOSING 57 Conditions to Obligations of Buyer and the Company 57 Conditions to Obligations of Buyer and the Merger Subs 57 Conditions to Obligation of the Company 59 ARTICLE IX TERMINATION 60 Termination 60 Effect of Termination 61 ARTICLE X INDEMNIFICATION 61 Survival 61 Indemnification by the Equity Holders 62 Reduction in Escrow Amount 64 Indemnification Procedure for Third Party Claims 65 Distributions to Shareholders 66 Characterization of Indemnification Payments 66 ARTICLE XI MISCELLANEOUS 67 Notices 67 iii TABLE OF CONTENTS (cont’d) Page Amendments and Waivers 68 Expenses 68 Successors and Assigns 68 Governing Law 68 Consent to Jurisdiction 68 Counterparts 69 No Third Party Beneficiaries 69 Entire Agreement 69 Captions 69 Severability 69 Specific Performance 70 Shareholders’ Representative 70 Interpretation 73 Exhibit A-1 : Form of Certificate of Merger of Merger Sub I Exhibit A-2: Form of Certificate of Merger of Merger Sub II Exhibit B : Form of Consulting Agreement Exhibit C : Form of Lock-Up Agreement Exhibit D : Form of Voting and Support Agreement Exhibit E : Form of Certificate of Incorporation of Surviving Corporation Exhibit F : Form of Bylaws of Surviving Corporation Exhibit G : Form of Non-Compete Agreement Exhibit H : Form of Support Agreement Exhibit I : Form of Option Cancellation Agreement Exhibit J : Form of Escrow Agreement Exhibit K : Form of Paying Agent Agreement iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of June 27, 2016 (the “ Agreement Date ”), by and among MEETME, INC., a Delaware corporation (“ Buyer ”), MEETME SUB I, INC., a Delaware corporation and a wholly-owned subsidiary of Buyer (“ Merger Sub I ”), MEETME SUB II, LLC, a Delaware Limited Liability Company and a wholly owned subsidiary of Buyer (“ Merger Sub II ” and, together with Merger Sub I, the “ Merger Subs ”), SKOUT, INC., a California corporation (the “ Company ”), and Shareholder Representative Services LLC, a Colorado limited liability company, solely in its capacity as the Shareholders’ Representative (the “ Shareholders’ Representative ” and, together with the Company, Buyer and Merger Sub, each a “ Party ” and collectively, the “ Parties ”). BACKGROUND A.The Parties intend to effect a merger of Merger Sub I with and into the Company (the “ Merger ”) in accordance with this Agreement and the Delaware General Corporation Law (the “
